Citation Nr: 1022269	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) and Board remand.  

The issue of entitlement to an increased evaluation for 
posttraumatic stress disorder has been raised by the record, 
but has not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that bilateral hearing loss is not related to 
active duty service and is not proximately due to or the 
result of a service-connected disorder.

2.  The competent and probative medical evidence of record 
demonstrates that tinnitus is not related to active duty 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to the initial 
adjudication of the Veteran's claims, a letter dated in June 
2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, 
Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, and identified private medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was provided with a VA 
examination in November 2006 with regard to his claims.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board finds 
that the VA examination was adequate, as it was based on a 
review of the Veteran's claims file, an interview with the 
Veteran, and a physical examination of the Veteran, and the 
examiner provided sufficient rationale to support the 
findings and opinions.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board 
acknowledges the Veteran's representative's argument that the 
November 2006 VA examination was inadequate because the 
opinion referred to the fact that the Veteran's service 
treatment records did not show a diagnosis of or treatment 
for a hearing disorder during service, because the opinion 
noted that the Veteran's hearing was within normal limits at 
the time of his discharge from service, that the 


opinion was based on the fact that the Veteran's post-service 
employment held the potential for noise exposure when the 
hearing test performed prior to his starting the position in 
September 1978 already showed evidence of significant 
bilateral hearing loss, and that the Veteran was mandated to 
wear hearing protection during his post-service employment.  
The Veteran's representative also argued that the VA examiner 
failed to take into consideration whether the Veteran's 
diabetes mellitus caused or contributed to his bilateral 
hearing loss.  In support of this argument, the 
representative submitted a copy of a VA medical study which 
found that hearing loss was greater in a diabetic group than 
a non-diabetic group.

With regard to the first two arguments, the VA examiner's 
findings that the service treatment records did not show 
evidence of hearing loss during service and that hearing loss 
was within normal limits at service discharge are not 
improper as a basis to support the medical opinion that 
hearing loss and tinnitus were not related to service, as the 
VA examiner also acknowledged that the Veteran had inservice 
noise exposure, and because the VA examiner's opinion was not 
based solely on those findings.  Hensley v. Brown, 5 Vet. 
App. 155 (1993) (holding that if hearing loss as defined by 
38 C.F.R. § 3.385 is not shown in service or at separation 
from service, service connection can be established if 
medical evidence shows that it is actually due to incidents 
during service).  In this case, the VA examiner acknowledged 
that the Veteran had inservice noise exposure, but based on 
the progression of hearing loss during service and after 
service discharge, determined that the Veteran's hearing loss 
was not related to his active duty service.  The Veteran's 
service treatment records and post-service treatment records 
support the VA examiner's findings, and thus, the Board does 
not find the November 2006 VA examiner's medical opinion to 
be inadequate on that basis.  With regard to the argument 
that the Veteran had significant hearing loss in September 
1978, prior to the time that he began working for his post-
service employer, the Board observes that the Veteran 
reported during his November 2006 VA examination that he 
began working for his post-service employer in 1971, seven 
years before the first hearing evaluation was performed.  
Thus, there is no basis for the Veteran's representative's 
argument that the VA examiner improperly concluded that the 
Veteran already had significant hearing loss in 1978, after a 
period of noise exposure during post-service 


employment.  Also, while the Veteran alleges that he was 
required to wear hearing protection during his post-service 
employment, but not during active duty service, this fact was 
noted by the November 2006 VA examiner and considered in the 
opinion.  Finally, although the VA examiner did not address 
the issue of whether the Veteran's service-connected diabetes 
mellitus caused or contributed to his bilateral hearing loss, 
the Veteran's representative first raised this argument in a 
June 2008 statement, almost two years after the November 2006 
VA examination.  Thus, the November 2006 VA examination could 
not be inadequate on that basis.  Moreover, a new VA 
examination is not warranted to determine whether the 
Veteran's bilateral hearing loss is related to his service-
connected diabetes mellitus as there is no evidence to 
indicate that there may be such a relationship.  While the 
Veteran's representative submitted a copy of a general VA 
medical study which found that hearing loss was more 
prevalent in a diabetic group than a non-diabetic group, as 
discussed in greater detail below, this study is not specific 
to the Veteran and to his particular circumstances.  Thus, it 
does not constitute competent evidence that the Veteran's 
hearing loss may be related to his service-connected diabetes 
mellitus, and a VA examination is not warranted to address 
this issue.  See McLendon, 20 Vet. App. at 83-86.  
Accordingly, for the reasons discussed above, the Board finds 
that the November 2006 VA audiological examination is 
adequate to determine the etiology of the Veteran's bilateral 
hearing loss and tinnitus.  Id.  

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He attributes his current 
bilateral hearing loss and tinnitus to acoustic trauma during 
service with no hearing protection.  Specifically, he alleges 
that he was exposed to acoustic trauma from shooting M-14's, 
M-16's, and 45-caliber pistols.  In addition, 


he contends that he was exposed to machine gun fire, fire 
from tanks, demolition explosions, and mortar fire.  He noted 
that he was under constant gunfire and that, after a March 
1970 battle, he lost a tremendous amount of hearing in both 
ears and had ringing in his ears for days.  He noted that he 
had noise exposure in his post-service employment as a 
welder, but indicated that he was required to wear hearing 
protection during that time.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309. 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).


Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Historically, the Veteran served on active duty from April 
1969 to April 1971.  His report of separation, DD 214, lists 
his inservice military occupational specialty as Recon 
Specialist.  His DD 214 also reflects that he was awarded a 
National Defense Service Medal, a Vietnam Service Medal, a 
Combat Infantryman's Badge, a Bronze Star Medal, a Vietnam 
Campaign Medal, and an Army Commendation Medal.

The Veteran's enlistment examination was conducted in April 
1969.  On the audiological evaluation, puretone thresholds, 
in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
25
LEFT
5
-5
-5
-
35

The enlistment examination report concluded that the Veteran 
was qualified for induction, and the hearing portion of the 
Veteran's "PULHES" profile was recorded as "1."  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  In an April 1969 report 
of medical history, the Veteran denied a history of ear, 
nose, or throat trouble; running ears; and hearing loss.

The Veteran's service treatment records are completely silent 
as to any complaints or findings of hearing loss or tinnitus.  
The Veteran's separation examination was conducted in March 
1971, and reflects that the Veteran's ears were normal.  On 
the audiological evaluation, puretone thresholds, in 
decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
-
15
LEFT
0
5
10
-
10

The separation examination listed the hearing portion of the 
Veteran's "PULHES" profile as a "1."  In a report of 
medical history, completed at that time, the Veteran denied a 
history of ear, nose, or throat trouble; running ears; and 
hearing loss.  

In support of his claim, the Veteran submitted records from 
his employer, B.W., which reflect that he underwent 29 
audiological evaluations from September 1978 through 
September 2005.  The findings of the audiological evaluations 
reflect progressive loss of hearing acuity.  The records also 
indicate that the Veteran's worked as a welder, and that he 
always wore earplugs.  For brevity's sake, the Board will 
only provide the findings of the first audiological 
examination, performed in September 1978, and the last 
audiological evaluation, conducted in September 2005.  On the 
authorized audiological evaluation in September 1978, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
45
65
LEFT
10
10
40
70
75

On the authorized audiological evaluation in September 2005, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
80
100
LEFT
20
25
60
90
100

An April 2006 private medical records from M.N., M.D. 
reflects that the Veteran underwent another audiological 
evaluation.  On the audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
85
95
LEFT
25
25
70
95
100+

In November 2006, the Veteran underwent a VA audiological 
evaluation.  The report reflects that the Veteran's claims 
file was reviewed.  The Veteran complained of progressive 
bilateral hearing loss since 1972 or 1973, which was most 
noticeable during the prior 10 to 15 years.  He described his 
situation of greatest difficulty as understanding in the 
midst of competing noise.  He reported inservice acoustic 
trauma with no hearing protection, including exposure to 90 
millimeter (mm.) canons, 152 mm. and 155 mm. howitzers, 
Claymore mines, M-79 grenade launchers, mortar rounds, M-16 
and M-14 rifles, and 45-caliber pistols.  He also reported 
occupational noise exposure with the use of hearing 
protection, including working at B.W. as an arch welder from 
1971 through 2006.  Last, he reported recreational noise 
exposure in the form of deer hunting until 1991, the use of 
home power tools with hearing protection, tractor use with 
hearing protection, and bowling.  The Veteran also complained 
of constant bilateral tinnitus which he described as a high-
pitched ring or squeal like a tuning fork.  He noted the 
onset of tinnitus within the prior 10 to 15 years.  On the 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
90
95
LEFT
30
35
70
95
105+

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 58 percent in the left ear.  
Otoscopy showed the tympanic membranes and 


ear canals to be intact and normal in color and appearance, 
bilaterally.  Immittance results were consistent with normal 
middle ear function and a profound high frequency 
sensorineural hearing loss, bilaterally.  Contralateral, 
acoustic, reflex decay results were consistent with normal 
VIII nerve function in the right ear.  The examiner could not 
test the left ear due to failure to keep an air tight seal.  
The diagnosis was bilateral mild to profound noise-induced 
sensorineural hearing loss.  

After reviewing the Veteran's claims file, conducting an 
interview of the Veteran, and performing a physical 
examination of the Veteran, the VA examiner concluded that 
the Veteran's "bilateral hearing loss and tinnitus were not 
caused by or a result of his military noise exposure or any 
event in service."  In support of this opinion, the examiner 
explained that the Veteran's service treatment records showed 
that he exited military service with normal hearing 
sensitivity, bilaterally, according to his puretone air 
conduction thresholds, and he denied having any loss of 
hearing upon separation from service.  The examiner also 
noted that "it [is] unlikely that noise induced hearing loss 
has a delayed onset or can be progressive or cumulative," 
citing to a 2005 finding from the Institute of Medicine's 
Landmark Study on Military Noise Exposure.  Further, the 
examiner noted that, from the time of the Veteran's military 
separation to his next hearing test in 1978, his bilateral 
hearing sensitivity went from normal to a significant 
bilateral high frequency sensorineural hearing loss of a 
noise-induced configuration, and explained that during the 
time from service separation to 1978, the Veteran was working 
in a noisy environment at B.W.  In addition, the examiner 
indicated that there was no evidence of complaints of or 
treatment for tinnitus during service.

An October 2007 audiological examination from the Veteran's 
employer reflects that puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
85
100
LEFT
25
25
60
100
100

An October 2008 audiological examination from the Veteran's 
employer reflects that puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
85
99
LEFT
15
25
65
90
90

A February 2009 private treatment record reflects the 
Veteran's complaints of problems with hearing.  He noted a 
history of noise exposure through the military and at work.  
He reported that he wore hearing protection devices at work.  
Physical examination revealed the tympanic membranes to be 
visible, bilaterally.  Tympanometry was consistent with good 
tympanic mobility, bilaterally, and acoustic reflexes were 
partially present, bilaterally.  Audiometry showed right ear 
moderate to profound high frequency sensorineural hearing 
loss, starting at 2000 Hertz (Hz.) and left ear moderate to 
profound high frequency sensorineural hearing loss, starting 
at 1500 Hz.  Word recognition score was fair in the right ear 
and poor in the left ear.  

In a February 2009 treatment record, M.N., M.D. noted the 
Veteran's complaints of decreased hearing.  The Veteran 
stated that he had a lifelong history of noise exposure 
beginning in Vietnam with constant exposure to gun and 
artillery.  He also noted noise exposure in the workplace, 
but that he wore hearing protection devices during his entire 
career at B.W.  Physical examination of the ears showed the 
bilateral ear canals to be normal in caliber with no 
excessive cerumen and no drainage.  The tympanic membranes 
were normal, bilaterally.  Dr. M.N. diagnosed chronic 
bilateral sensorineural hearing loss and stated that the 
Veteran's "noise exposure certainly has contributed to his 
significant hearing loss and need for aural rehabilitation.  
The exposures in the service certainly contributed to the 
loss as it can often take years before the damage can be 
detected on audiogram."  In a March 2010 treatment record, 
Dr. M.N. reported that the Veteran's "service statment [sic] 
was discussed at length as well as discussion of his 
progressive increase in symptoms since his discharge."  The 
Veteran reported annual hearing examinations 


and stated that he had an onset of hearing loss and tinnitus 
in the mid-1970's (within four years of service discharge).  
He noted occupational noise exposure with the use of hearing 
protection devices, which Dr. M.N. stated "negates his risk 
through his occupation."  Dr. M.N. diagnosed bilateral 
sensorineural hearing loss and concluded that "his service 
related exposure is the primary cause of his hearing loss."

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss 
and tinnitus.  Current diagnoses of bilateral hearing loss 
and tinnitus are of record.  38 C.F.R. § 3.385; Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Bilateral hearing 
loss was not diagnosed within one year of service discharge.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, the Veteran's service personnel records 
reveal that had combat service, as he was awarded the Combat 
Infantryman's Badge and the Bronze Star Medal.  See 38 
U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts satisfactory lay evidence of service 
incurrence if consistent with service circumstances and 
conditions).  The Veteran submitted statements contending 
that he was exposed to acoustic trauma during service from 
gunfire, tank fire, demolition explosions, and mortar fire 
without the use of hearing protection.  Because the Veteran 
had combat service and the evidence of record is consistent 
with his statements, his lay statements are accepted as 
satisfactory evidence of inservice acoustic trauma.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury).  

However, the remaining evidence of record does not support a 
nexus between any inservice noise exposure or inservice 
acoustic injury and the current bilateral hearing loss and 
tinnitus.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability); see also Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and 


probative value of the medical evidence in the record).  With 
regard to the Veteran's tinnitus, the only medical opinion of 
record which addresses the etiology of this disorder is the 
November 2006 VA examination which found that the Veteran's 
tinnitus was not related to his active duty service.  In so 
finding, the examiner considered the Veteran's statements as 
to when tinnitus began.  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As there is no 
medical evidence which provides the required nexus between 
military service and tinnitus, service connection for 
tinnitus is not warranted.  See Caluza v. Brown, 7 Vet. App. 
498 (1995). 

With regard to the Veteran's bilateral hearing loss, the 
Veteran's private physician stated in February 2009 and March 
2010 that the Veteran's bilateral hearing loss was related to 
his inservice noise exposure.  Conversely, the November 2006 
VA examiner, after having reviewed the Veteran's claims file, 
concluded that the Veteran's bilateral hearing loss was "not 
caused by or a result of his military noise exposure or any 
event in service."

In this case, the Board affords more weight to the opinion 
provided by the November 2006 VA examiner, because it was 
made in conjunction with consideration of the Veteran's 
entire claims file, including his inservice and post-service 
medical records, his statements regarding the onset of his 
symptoms, and a physical examination.  In addition, the 
November 2006 VA examiner provided sufficient supporting 
rationale for the opinion that the Veteran's bilateral 
hearing loss is not related to service.  Conversely, the 
Veteran's private physician's February 2009 and March 2010 
opinions are not substantially probative because the 
physician did not review the Veteran's claims file and did 
not provide sufficient supporting rationale for the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion include access to the claims file and the 
thoroughness and detail of the opinion); Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for an opinion goes to the 
weight or credibility of the evidence).  The Veteran's 
private physician based his opinion on the fact that the 


Veteran used hearing protection devices during his 
occupational noise exposure, but that he did not use hearing 
protection during service.  Nevertheless, as the private 
physician did not review the Veteran's claims file, including 
his service treatment records, this opinion does not account 
for the fact that the Veteran's service treatment records do 
not show a substantial threshold shift in hearing acuity 
during his active duty service, and that the Veteran's 
employment records reflect a substantial threshold shift in 
hearing acuity between service discharge and 1978, after 
seven years of post-service occupational noise exposure.  
Further, while the private physician noted that "it can 
often take years before the [acoustic] damage to the ears can 
be detected on audiogram," the private physician provided no 
support for this finding.  Moreover, the November 2006 VA 
examiner reported that "it [is] unlikely that noise induced 
hearing loss has a delayed onset or can be progressive or 
cumulative."  In support of this finding, the VA examiner 
cited a 2005 finding from the Institute of Medicine's 
Landmark Study on Military Noise Exposure.  For these 
reasons, the Board affords more probative weight to the 
November 2006 VA examiner's opinion than the February 2009 
and March 2010 private medical opinions.  Wensch v. Principi, 
15 Vet. App. 362, 367 (2001) (holding that the Board may 
appropriately favor the opinion of one medical authority over 
another).  Accordingly, as the weight of the evidence does 
not support a nexus between the Veteran's current bilateral 
hearing loss and inservice acoustic trauma, service 
connection for bilateral hearing loss is not warranted.

The Board acknowledges the argument made by the Veteran's 
representative in June 2008 that the Veteran's bilateral 
hearing loss may be due to his service-connected diabetes.  
In support of this argument, the Veteran's representative 
submitted a copy of a VA medical study which indicates that, 
between a diabetic group and a non-diabetic group, the 
incidence of hearing loss was greater in the diabetic group.  
However, the VA medical study does not address the facts in 
this particular Veteran's case, does not amount to competent 
medical evidence of a nexus between the Veteran's current 
bilateral hearing loss and his service-connected diabetes 
mellitus, and is unsupported by a medical opinion.  Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical 
article or treatise can provide support for a claim, but must 
be combined with an opinion of a 


medical professional and be reflective of the specific facts 
of a case as opposed to a discussion of generic 
relationships); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (finding that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).  In the absence of competent medical 
evidence that the Veteran's bilateral hearing loss is related 
to his service-connected diabetes mellitus, service 
connection is not warranted on this basis.

Additionally, although the Veteran's statements are competent 
evidence of what symptoms of bilateral hearing loss and 
tinnitus that he experienced since service discharge, his 
statements are not competent evidence to establish a complex 
medical opinion regarding the etiology of his current 
bilateral hearing loss or tinnitus.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Barr, 21 Vet. App. at 307 
(noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  Further, there 
is no medical or lay evidence of continuity of symptomatology 
for bilateral hearing loss or tinnitus since service 
discharge.  A March 2010 private medical record from M.N., 
M.D. reflects that the Veteran's hearing loss and tinnitus 
began in the mid-1970's, within four years of service 
discharge.  In addition, during his November 2006 VA 
examination, the Veteran indicated that his bilateral hearing 
loss began in 1972 or 1973, after service discharge, and that 
his tinnitus began within the prior 10 to 15 years.  
Moreover, the November 2006 VA examiner considered the onset 
of the Veteran's reported symptoms in formulating the medical 
opinion, but found that the Veteran's bilateral hearing loss 
and tinnitus were not related to his military service.  Id.  
Accordingly, as the probative medical evidence of record 
indicates that the Veteran's bilateral hearing loss and 
tinnitus are not related to service or a service-connected 
disability, service connection for bilateral hearing loss and 
tinnitus is not warranted. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


